


Exhibit 10.17

SECOND AMENDMENT TO

THIRD AMENDED AND RESTATED CREDIT AGREEMENT

Effective Date: As of January 18, 2008
Execution Date: January 18, 2008

     THIS SECOND AMENDMENT (this “Amendment”) is made to the Third Amended and
Restated Credit Agreement (the “Credit Agreement”), dated as of February 20,
2007, by and between:

     WHITEHALL JEWELERS, INC. (f/k/a Whitehall Jewellers, Inc.) (the
“Borrower”), a Delaware corporation having its principal place of business at
125 South Wacker, #2600, Chicago, Illinois 60606;

     the lending institutions signatory hereto (collectively, the “Lenders”);

     LASALLE BANK NATIONAL ASSOCIATION (“LaSalle”), as administrative agent (in
such capacity, the “Administrative Agent”) and as collateral agent (in such
capacity, the “Collateral Agent”) for the Agents (as hereinafter defined) and
the Lenders; and

     BANK OF AMERICA, N. A. and WELLS FARGO RETAIL FINANCE, LLC, as co-managing
agents (collectively, in such capacity, the “Managing Agents” and together with
the Lenders and Agents, the “Credit Parties”).

     In consideration of the mutual covenants contained herein and benefits to
be derived herefrom.

BACKGROUND:

     A. The Borrower has requested that the Credit Agreement be amended so as to
permit the Borrower to, among other things, borrow up to $35,000,000 in term
loans pursuant to the Subordinate Facility (hereinafter defined) in two
tranches, secured by all of Borrower’s assets, and use the proceeds thereof for
working capital and general corporate purposes.

     B. The Credit Parties are willing to agree to the foregoing, but only upon
the terms and conditions set forth in this Amendment.

     ACCORDINGLY, IT IS HEREBY AGREED, AS FOLLOWS:

     SECTION 2. AMENDMENTS

     2.1 The following definitions are hereby added to Article I of the Credit
Agreement in the proper alphabetical order:

“Guarantor” means Whitehall Jewelers Holdings, Inc., a Delaware corporation.

“Guaranty Security Agreement ” means the Guaranty Security Agreement dated as of
January 18, 2008 executed by the Guarantor in favor of the Collateral Agent.

--------------------------------------------------------------------------------



“Guaranty” means the Guaranty Agreement dated as of January 18, 2008 executed by
the Guarantor in favor of the Collateral Agent.

“Stock Pledge Agreement” means the Stock Pledge Agreement dated as of January
18, 2008 executed by the Guarantor in favor of the Collateral Agent.

“Subordinate Credit Agreement” means the Term Loan Credit Agreement dated as of
January 18, 2008 by and among the Borrower, PWJ Lending II LLC, as agent, and
the lenders from time to time party thereto, as amended, modified or
supplemented from time to time in accordance with the terms of the Intercreditor
Agreement.

     2.2 The definition of “Applicable Margin” in Article I of the Credit
Agreement is deleted in its entirety and the following is substituted therefor:

     “Applicable Margin”: the Applicable Margin shall be determined on any date
from the following pricing grid:

Tranche A   Tranche A   Tranche A-1   Tranche A-1 LIBOR   Base Rate   LIBOR  
Base Rate Margin   Margin   Margin   Margin 1.75%   0.25%   3.50%   1.50%


     2.3 The definition of “Intercreditor Agreement” in Article I of the Credit
Agreement is deleted in its entirety and the following is substituted therefor:

“Intercreditor Agreement” means the Intercreditor and Lien Subordination
Agreement date as of January 18, 2008 by and among the Administrative Agent and
Collateral Agent, PWJ Lending II LLC, as agent under the Subordinate Facility,
and the Borrower.

     2.4 The definition of “Security Documents ” in Article I of the Credit
Agreement is deleted in its entirety and the following is substituted therefor:

     “Security Documents” means the Security Agreement, the Intellectual
Property Security Agreement, the Blocked Account Agreements, the DDA
Notifications, the Credit Card Notifications, the Guaranty, the Guaranty
Security Agreement, the Stock Pledge Agreement and each other security agreement
or other instrument or document executed and delivered to the Collateral Agent
pursuant to this Agreement or any other Loan Document granting a Lien to secure
any of the Obligations.

     2.5 The definition of “Subordinate Facility” in Article I of the Credit
Agreement is deleted in its entirety and the following is substituted therefor:

     “Subordinate Facility” means that certain credit facility provided to the
Borrower pursuant to the terms of the Subordinate Credit Agreement and related
Security Documents (as defined in the Subordinate Credit Agreement).

     2.6 The definitions of “Senior Term Loan Agreement”, “Term Loan
Administrative Agent”, “Term Loan Letter of Credit” and “Term Loan Letter of
Credit Reimbursement Agreement ” in Article I of the Credit Agreement are
deleted in their entirety.

     2.7 In the definition of Permitted Encumbrances in Article I of the Credit
Agreement, clause “(o)” is deleted in its entirety and the following is
substituted therefor:

2

--------------------------------------------------------------------------------




“(o) liens in connection with and to secure Indebtedness pursuant to the
Subordinate Facility.”

     2.8 In the definition of Permitted Indebtedness in Article I of the Credit
Agreement, clause “(j)” is deleted in its entirety and the following is
substituted therefor:

“(j) Subordinated Indebtedness the proceeds of which are used to prepay
Indebtedness under the Subordinate Facility as permitted under the Intercreditor
Agreement;”

     2.9 In the definition of Permitted Indebtedness in Article I of the Credit
Agreement, clauses “(p)” and “(q)” are deleted in their entireties, and the
clause “and” is inserted at the end of clause “(n)”, and the “;” at the end of
clause (o) is replaced by “.”

     2.10 In the definition of Prepayment Event in Article I of the Credit
Agreement, clauses “(c)” and “(d)” are deleted in their entireties and are
replaced by the following:

“(c) The issuance by a Loan Party of any Equity Interests, other than any such
issuance of Equity Interests (i) to a Loan Party, (ii) as otherwise specifically
provided in this Agreement or (iii) the proceeds of which are used to prepay
Indebtedness under the Subordinate Facility in accordance with the Intercreditor
Agreement;

     (d) The incurrence by a Loan Party of any Indebtedness for borrowed money
other than Permitted Indebtedness (including, without limitation, Subordinated
Indebtedness the proceeds of which are used to prepay Indebtedness under the
Subordinate Facility in accordance with the Intercreditor Agreement); or”

     2.11 The first sentence of Section 2.02(e) of the Credit Agreement is
deleted in its entirety and the following is substituted therefor:

“The Administrative Agent, without the request of the Borrower, may advance any
interest, fee, service charge, Credit Party Expense, or other amount then due
and payable to any Credit Party from the Loan Parties pursuant hereto or any
other Loan Document, and may charge the same to the Loan Account notwithstanding
that an Overadvance may result thereby.”

     2.12 Section 7.06(e) of the Credit Agreement is deleted in its entirety and
the following is substituted therefor:

“(e) the Loan Parties may issue and sell Equity Interests, and make Permitted
Restricted Subordinated Debt Payments, with the Equity Proceeds thereof, or with
the proceeds of Subordinated Indebtedness, as the case may be; and”

     2.13 Section 7.07(b) of the Credit Agreement is deleted in its entirety and
the following is substituted therefor:

“(b) Permitted Restricted Subordinated Debt Payments.”

     2.14 In Section 7.10 of the Credit Agreement, the phrase “or the Senior
Term Loan Agreement” is deleted at the end of the parenthetical.

     2.15 Section 7.15 of the Credit Agreement is deleted in its entirety and
the following is substituted therefor:

3

--------------------------------------------------------------------------------




     “7.15 Excess Availability. Permit Excess Availability at any time to be
less than 10% of the then Aggregate Borrowing Base.”

     2.16 In Section 8.01(e) , the phrase “, under the Senior Term Loan
Agreement, under the Term Loan Letter of Credit Reimbursement Agreement, and” is
deleted immediately after the phrase “under the Subordinate Facility”.

     2.17 Sections 8.01 (r) and (s) of the Credit Agreement are deleted in their
entireties and Section 8.01 (q) of the Credit Agreement is deleted in its
entirety and the following is substituted therefor:

     “ (q) Additional Subordinated Indebtedness or Equity Proceeds. On or prior
to April 30, 2008, the Borrower shall not receive at least $10,000,000 in Net
Proceeds from (i) the Second Term Loan (as defined in the Subordinate Credit
Agreement) or (ii) another loan and/or the sale of the Borrower’s Equity
Interests upon terms and subject to the execution of documentation reasonably
satisfactory in form and substance to the Administrative Agent (acting upon the
instructions of the Majority Lenders).”

     SECTION 3. PRECONDITIONS TO EFFECTIVENESS:

     The effectiveness of this Amendment is expressly conditioned upon the
following:

     3.1 Receipt by the Credit Parties of a fully executed copy of this
Amendment.

     3.1.1 The Administrative Agent shall have received and found satisfactory
(i) copies of the fully executed Subordinated Credit Agreement and such other
documents and instruments as shall evidence the Subordinate Facility, which
shall provide, among other things, for the commitment by the lenders thereunder
to make term loans to the Borrower in an aggregate amount of not less than
$35,000,000, (ii) fully executed copies of the Intercreditor Agreement, the
Guaranty, the Guaranty Security Agreement and the Stock Pledge Agreement, and
(iv) evidence of the receipt by the Borrower of not less than $25,000,000 (net
of fees and expenses payable in connection therewith) comprising the Initial
Term Loan (as defined in the Subordinate Credit Agreement).

     3.2 Receipt by the Credit Parties of reimbursement from the Borrower for
all reasonable costs, expenses, and legal fees incurred in connection with the
negotiation and preparation of this Amendment and all documents, instruments,
and agreements incidental hereto. The Administrative Agent is hereby authorized
to make an advance under the Loan to fund that reimbursement.

     SECTION 4. RATIFICATION; WAIVER OF CLAIMS:

     4.1 Except as provided herein, all terms and conditions of the Credit
Agreement and of the other Loan Documents shall remain in full force and effect.
The Borrower hereby ratifies, confirms, and re-affirms all terms and provisions
of the Loan Documents.

     4.2 The Borrower hereby acknowledges and agrees that there is no basis nor
set of facts on which any amount (or any portion thereof) owed by the Borrower
under the Credit Agreement could be reduced, offset, waived, or forgiven, by
rescission or otherwise; nor is there any claim, counterclaim, offset, or
defense (or other right, remedy, or basis having a similar effect) available to
the Borrower with

4

--------------------------------------------------------------------------------




regard thereto; nor is there any basis on which the terms and conditions of any
of the Obligations could be claimed to be other than as stated on the written
instruments which evidence such Obligations.

     4.3 The Borrower hereby acknowledges and agrees that it has no offsets,
defenses, claims, or counterclaims against any Credit Party, or any of their
respective parents, affiliates, predecessors, successors, or assigns, or any of
their respective officers, directors, employees, attorneys, or representatives,
with respect to the Obligations, or otherwise, and that if the Borrower now has,
or ever did have, any offsets, defenses, claims, or counterclaims against any
Credit Party, or any of their respective parents, affiliates, predecessors,
successors, or assigns, or any of their respective officers, directors,
employees, attorneys, or representatives, whether known or unknown, at law or in
equity, from the beginning of the world through this date and through the time
of execution of this Amendment, all of them are hereby expressly WAIVED, and the
Borrower hereby RELEASES each Credit Party and their respective officers,
directors, employees, attorneys, representatives, parents, affiliates,
predecessors, successors, and assigns from any liability therefor.

     SECTION 5. REPRESENTATIONS, WARRANTIES, AND COVENANTS OF THE BORROWER:

     5.1 In order to induce the Credit Parties to enter into this Amendment, the
Borrower hereby represents and warrants to the Credit Parties that no Event of
Default exists, or solely with the passage of time or notice, would exist under
the Loan Documents.

     SECTION 6. MISCELLANEOUS:

     6.1 Capitalized terms used in this Amendment which are defined in the
Credit Agreement are used as so defined.

     6.2 This Amendment may be executed in counterparts and by each party on a
separate counterpart, each of which when so executed and delivered shall be an
original, and all of which together shall constitute one agreement. Delivery of
an executed counterpart of a signature page of this Agreement by telecopy shall
be as effective as delivery of a manually executed counterpart of this Agreement

     6.3 This Amendment expresses the entire understanding of the parties with
respect to the transactions contemplated hereby. No prior negotiations or
discussions shall limit, modify, or otherwise affect the provisions hereof.

     6.4 Any determination that any provision of this Amendment or any
application hereof is invalid, illegal, or unenforceable in any respect and in
any instance shall not affect the validity, legality, or enforceability of such
provision in any other instance, or the validity, legality, or enforceability of
any other provision of this Amendment.

     6.5 The Borrower shall execute and deliver to the Credit Parties whatever
additional documents, instruments, and agreements that the Administrative Agent
may require in order to give effect to, and implement the terms and conditions
of this Amendment.

[Signature Pages Follow]

5

--------------------------------------------------------------------------------




     IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be
duly executed as of the date first above written.

BORROWER

WHITEHALL JEWELERS, INC.

  By:  /s/ Peter Michielutti     Name:  /s/ Peter Michielutti     Title:  EVP
and CFO  


Signature Page to Second Amendment to
Third Amended and Restated Credit Agreement

--------------------------------------------------------------------------------




LASALLE BANK NATIONAL ASSOCIATION, as
Administrative Agent and as Collateral Agent

  By:  /s/ Jeff Ryan     Name:  Jeff Ryan     Title:  VP  


LASALLE BANK NATIONAL ASSOCIATION, as a
Lender

  By:  /s/ Jeff Ryan     Name:  Jeff Ryan     Title:  VP  


Signature Page to Second Amendment to
Third Amended and Restated Credit Agreement

--------------------------------------------------------------------------------




LASALLE BANK NATIONAL ASSOCIATION, as
L/C Issuer

  By:  /s/ Jeff Ryan     Name:  Jeff Ryan     Title:  VP  


Signature Page to Second Amendment to
Third Amended and Restated Credit Agreement

--------------------------------------------------------------------------------




WELLS FARGO RETAIL FINANCE, LLC, as a Lender

  By:  /s/ Danielle M. Baldinelli     Name:  Danielle M. Baldinelli     Title: 
Assistant Vice President  


WELLS FARGO RETAIL FINANCE, LLC, as a Managing Agent

  By:  /s/ Danielle M. Baldinelli     Name:  Danielle M. Baldinelli     Title: 
Assistant Vice President  


Signature Page to Second Amendment to
Third Amended and Restated Credit Agreement

--------------------------------------------------------------------------------




CF BLACKBURN LLC, as a Lender

By: GMAC COMMERCIAL FINANCE LLC
(Servicer)

  By:  /s/ Michael Malcagni     Name:  Michael Malcagni     Title:  Vice
President  


Signature Page to Second Amendment to
Third Amended and Restated Credit Agreement

--------------------------------------------------------------------------------




BANK OF AMERICA, N.A., as a Lender

  By:  /s/ Keith Vercarteen     Name:  Keith Vercarteen     Title:  Managing
Director  


BANK OF AMERICA, N.A., as a Managing Agent

  By:  /s/ Keith Vercarteen     Name:  Keith Vercarteen     Title:  Managing
Director  


Signature Page to Second Amendment to
Third Amended and Restated Credit Agreement

--------------------------------------------------------------------------------